Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS, and response filed Aug. 12, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-7 and 15-18 are pending.
Claims 1 and 7 are amended.
	Claims 3-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.
 	Claims 8-15 are cancelled.
New claim 18 has been added.
	Claims 1, 2, 6, 7, and 16-18 have been considered on the merits. 

Claim Objections
	New claim objections have been added due to amendment.

The disclosure is objected to because of the following informalities: minor grammatical errors in claims.
	Claim 1 is objected to in the recitation of “and” in line 4, and in the interest of improving claim form, it is suggested that the “and” be deleted, since this second wherein clause is followed by an “and” and a third wherein clause. 
Claim 18 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. fibroblast growth factor (FGF) and glycogen synthase kinase-3 (GSK3)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line, the phrase “The method of claim 15”, renders the claim and its dependents indefinite, since the claim depends on a canceled claim, and, therefore, is incomplete.  For the sake of compact prosecution the claim will be interpreted to mean to depend from claim 1. 
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Graffmann et al. (Stem Cells and Development, 2016) (ref. of record) as evidenced by Mitaka (Journal of Hepato-Biliary-Pancreatic Surgery, 2002) (ref. of record) in view of Ng et al. (US 2018/0258400 A1) (ref. of record).
With respect to claim 1, Graffmann teaches a method of generating a lipotoxic model by contacting a liver model with oleic acid where the organoid is formed or derived from hPSCs (human pluripotent stem cells) (abstract and pg. 1120 Col. 1 para. 3 to Col. 2 para. 2).  The lipotoxic liver model taught by Graffmann is considered an organoid as evidenced by Mitaka.  Mitaka reports liver organoids formed from hepatic cells generated from stem or progenitor cells (Fig. 1).  
With respect to claims 2 and 6, Graffmann teaches the liver cell model is a model of non-alcoholic fatty liver disease (abstract and pg. 1120 para. 3). 
With respect to claim 7, Graffmann teaches steatosis was induced (pg. 1122 Col. 2 para. 1).  Even though, Graffmann teaches one of the claimed characteristics of the lipotoxic organoid model recited in claim 7, the wherein clause of claim 7 appears to recite the intended results of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since claim 7 only recites the results of the steps of claim 1, then art reading on the claim method of contacting a liver organoid with a free fatty acid composition comprising oleic acid, linoleic acid, palmitic acid or combinations thereof will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.
With respect to claim 16, Graffmann teaches the model can be formed from cells that are embryonic stem cells or induced pluripotent stem cells (abstract and pg. 1120 Col. 1 para. 3 to Col. 2 para. 2).
Graffmann does not teach the method where the lipotoxic organ model comprises a luminal structure as recited in claim 1.  However, Ng teaches a method of making an organoid model wherein the liver organoid is derived from a stem cell which is an embryonic stem cell or an induced pluripotent stem cell (0034-0038). Ng teaches the liver organoid containing bile canaliculi (a luminal structure) (0020, 0197-0198, Fig. 31).  Ng further teaches that the liver organoids are capable of performing liver functions and exhibit a spatially organized structure observed in liver (0020) and teaches that the liver organoid can be used study liver diseases in vitro (0004).  Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Graffmann so that the liver organoid contains a luminal structure for the benefit of having a more representative model of the liver as taught by Ng for the studying of liver diseases.  It would have been obvious to one of ordinary skill in the art to modify the method of Graffmann so that the liver organoid contains a luminal structure, since similar liver organoids derived from stem cells were known to contain such structures and were suggested to be used for the study of liver diseases as taught by Ng.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Graffmann so that the liver organoid contains a luminal structure, for these same reasons that such liver organoid derived from stem cells were known to have luminal structures as taught by Ng.  
Graffmann and Ng do not teach the method wherein the liver organoid is derived from a stem cell by a method comprising incubating a foregut spheroid derived from the stem cell with retinoic acid (RA) as recited in claim 1 and does not teach the method wherein the foregut spheroid is formed by incubating definitive endoderm derived from the stem cell with an FGF pathway activator and a GSK3 inhibitor as recited in claim 18.  Although, Graffmann and Ng do not teach the method by which liver organoid is derived as in claims 1 and 18, these limitations are interpreted as product by process type limitations.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  Furthermore, it is noted that the method for producing the liver organoid for the method of making a lipotoxic organoid method is immaterial or inconsequential to the operation of the method.  In other words, the liver organoid of Graffmann and Ng is the same as the one in the claimed invention regardless of method of production absent a showing of secondary considerations.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graffmann as evidenced by Mitaka in view of Ng (as applied to claims 1, 2, 6, 7, 16 and 18 above), and further in view of Gori et al. (PLoS One, 2016) (ref. of record) and Zhang et al. (Lipids in Health and Disease, 2012) (ref. of record).
The teachings of Graffmann and Ng can be found in the previous rejection above. 
Graffmann does not teach the method where the free fatty acid (FFA) composition comprises linoleic acid, palmitic acid or combinations of oleic acid, linoleic acid and palmitic acid as recited in claim 1.  However, Gori teaches a method of making liver organoid model by contacting a liver organoid with a free fatty acid (FFA) supplementation comprising palmitic and oleic acid (abstract and pg. 3-4 “Cell culture and microfluidic operation”).  Zhang teaches a method of making a lipotoxic organoid model of non-alcoholic fatty liver disease by contacting H4IIE cells in culture with palmitic acid, linoleic acid or both (abstract and pg. 2 Col. 1 para. 3 and last para.).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Graffmann in such a way that the free fatty acid composition contains either linoleic acid, palmitic acid or combinations of oleic acid, linoleic acid and palmitic acid for the purpose being able to generate a lipotoxic liver model or organoid.  Furthermore, it would have been obvious to one skilled in the art to have further modified Graffmann such that the free fatty acid composition contains either linoleic acid, palmitic acid or combinations of oleic acid, linoleic acid and palmitic acid, since similar methods of generating lipotoxic liver models were known to use such combinations as taught by Gori and Zhang.  Such a modification merely involves the substitution of one known type of free fatty acid or free fatty acid combination for another for the generation of a lipotoxic liver organoid.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graffmann as evidenced by Mitaka in view of Ng (as applied to claims 1, 2, 6, 7, 16 and 18 above), and further in view of Soldatow et al. (Toxicology Research, 2013) (ref. of record).
The teachings of Graffmann and Ng can be found in the previous rejection above. 
Graffmann does not teach the method where the liver organoid further comprises internalized microvilli, mesenchymal cells, functional stellate cells, and functional Kupffer cells as recited in claim 17.  However, Soldatow teaches the production of  bioartificial livers that can be used for studying liver disease (pg. 30 Col. 2 para. 3) and teaches the bioartificial liver models containing co-cultures of cells (pg. 30 last para. and pg. 31 Col. 1-2 bridging para.).  Specifically, Soldatow teaches hepatocyte co-cultures with other cell types including Kupffer cells and stellate cells and that co-culturing hepatocytes with other cell types for maintaining hepatocytes function under in vitro conditions (pg. 31 Col. 1-2 bridging para.) and reports hepatocytes co-cultured with mesenchymal stem cells to form a bioartificial liver model (pg. 30 last para.).  In further support, Ng teaches organoids can contain hepatocytes, cholangiocytes with at least one other liver cell type such as stellate cells, Kupffer cell, hepatic progenitor cells and liver endothelial sinusoidal stem cells (0316).  Ng teaches the bile canaliculi are function that can only be achieved by the functional interaction of multiple cell types to form the tissue structures (0469).  Additionally, the organoids taught by Ng are capable of transporting 5-(and-6)-carboxy-2', 7'-dichlorofluorescein (CDF), a marker used to demonstrate function, through the bile canaliculi (0571-0573) which is highly suggestive that the organoids contain have microvilli to transport CDF through the canaliculi.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Graffmann so that the liver organoid further comprises internalized microvilli, mesenchymal cells, functional stellate cells, and functional Kupffer cells for the benefit of providing a more representative model of the liver as taught by Soldatow and Ng for the studying of liver diseases.  It would have been obvious to one of ordinary skill in the art to modify the method of Graffmann so that the liver organoid contains internalized microvilli, mesenchymal cells, functional stellate cells, and functional Kupffer cells, since similar liver organoids were known to contain such structures and cells and were suggested to be used for the study of liver diseases as taught by Soldatow and Ng.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Graffmann so that the liver organoid contains internalized microvilli, mesenchymal cells, functional stellate cells, and functional Kupffer cells, since liver organoids derived from stem cells were known to have internalized microvilli, functional stellate cells, and functional Kupffer cells as taught by Ng and Soldatow and liver organoids containing mesenchymal cells were known as taught by Soldatow.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Aug. 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that none of Graffmann, Mitaka or Ng teach incubating a foregut spheroid derived from the stem cell with retinoic acid to derive the liver organoid as presently claimed (Remarks pg. 5 para. 2).  The Applicant’s amendments limiting claim 1 necessitated the withdrawal of previous rejection.  Applicant’s arguments are drawn to the references failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.  Briefly, the limitation is being treated as a product by process like limitation.  The method for producing the liver organoid for the method of making a lipotoxic organoid model is immaterial or inconsequential to the operation of the method.  In other words, the liver organoid of Graffmann and Ng is the same as the one in the claimed invention regardless of method of production absent a showing of secondary considerations.  Applicant is reminded that Mitaka is an evidentiary reference supporting the lipotoxic liver model taught by Graffmann is considered an organoid.  Mitaka is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant argues that neither Gori or Zhang remedy the deficiencies of Graffmann, Mitaka or Ng and do not teach a method of making a liver organoid by incubating a foregut spheroid derived from the stem cell with retinoic acid (RA) (Remarks pg. 5-6 bridging para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Graffmann and Ng were not found to be persuasive as explained above.  
Applicant argues that the differentiated adult hepatocytes taught by Falasca are a different set of cells from the claimed foregut spheroid cells Remarks pg. 7 para. 2). Applicant further argues that it would not be obvious to modify the methods of Graffmann to include the RA treatment of adult hepatocyte cultures taught in Falasca and that this method is different from incubating a foregut spheroid derived from the stem cell with retinoic acid (Remarks pg. 7 para. 2).  Applicant further argues that no evidence has been provide that there would be a reasonable expectation of success in treating a foregut spheroid with RA to induce a hepatocyte phenotype as opposed to re-establishing and/ or maintaining a cell polarity in cells that are already hepatocytes as taught by Falasca (Remarks pg. 7 para. 3).  Applicant argues the Examiner has not specified or explain how Graffmann could be modified to achieve the recited features and how there is a reasonable expectation that the unspecified modification with prove the desired outcome (Remarks pg. 8 last para.).  Applicant’s arguments are drawn to the references failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.  Briefly, the limitation is being treated as a product by process like limitation.  The method for producing the liver organoid for the method of making a lipotoxic organoid model is immaterial or inconsequential to the operation of the method.  In other words, the liver organoid of Graffmann and Ng is the same as the one in the claimed invention regardless of method of production absent a showing of secondary considerations.  Additionally, Applicant’s arguments with respect to Falasca have been considered but are moot because the reference is no longer being used in the current set of rejections.  
Applicant argues Soldatow does not remedy the deficiencies of Graffmann and Mitaka and does not teach incubating a foregut spheroid derived from the stem cell with retinoic acid to derive the liver organoid as presently claimed (Remarks pg. 9 first para.). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Graffmann and Ng were not found to be persuasive as explained above.  Applicant is reminded that Mitaka is an evidentiary reference supporting the lipotoxic liver model taught by Graffmann is considered an organoid.  Mitaka is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632